Citation Nr: 0405840	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

What evaluation is warranted for irritable bowel syndrome 
from August 4, 1993?


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1984 to 
August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted entitlement to service 
connection for irritable bowel syndrome (IBS) and assigned a 
noncompensable evaluation effective from August 4, 1993, and 
a 10 percent evaluation, effective from December 22, 1998.  
An appeal as to the ratings assigned and the effective date 
of the compensable rating was initiated in December 2000, 
followed by issuance of a statement of the case in January 
2003 and timely submission of a substantive appeal in March 
2003.  

Pursuant to her request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in July 2003.  A 
transcript of such proceeding is of record.

Notwithstanding the favorable action taken below with respect 
to the claim for an increased rating for IBS, rendering moot 
the effective date matter previously raised, corrective RO 
action is needed regarding the effective date that is 
misidentified as February 29, 1996, in January 2002 and 
January 2003 rating decisions.  Such correction may be 
undertaken while the case remains in remand status, given the 
need for the RO to address the question of entitlement to an 
extraschedular rating.  

For the reasons outlined below, this appeal is REMANDED in 
part to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of any further action required on your part.

The existence of prior, pending appeals involving the ratings 
to be assigned for hypothyroidism with a history of Grave's 
disease, a lumbosacral strain, right wrist instability, 
residuals of an anal fissurectomy with spinchterotomy, and 
genital herpes, is noted.  The Board notes that the appeals 
relating to genital herpes and right wrist were withdrawn by 
the veteran in writing in statements received by the RO in 
February 2000 and December 2001 respectively.  

In addition, the veteran in her December 2001 correspondence 
conditioned her withdrawal of the remaining appeals on the 
assignment of certain, specified ratings for her 
hypothyroidism, low back, and anal fissure/spinchterotomy. 
The ratings claimed were assigned by the RO in rating action 
in January 2003.  Accordingly, her appeals were deemed to 
have been withdrawn, and only the IBS appeal was subsequently 
reinstituted, based on the veteran's March 2003 submission.  


FINDING OF FACT

Since August 4, 1993, the IBS is shown to have been severely 
disabling with manifestations of diarrhea or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a 30 percent 
rating for IBS for the period, beginning August 4, 1993, have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.114, 
Diagnostic Code 7319 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, by means of a December 2000 notice of 
disagreement, challenged the disability rating initially 
assigned for IBS in a February 2000 rating decision which 
also granted service connection.  As such, this is an 
"original claim" as contemplated by Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), as opposed to a 
claim for an "increased rating."  

It is apparent that the RO failed to develop this matter in 
light of the Fenderson doctrine, thus raising the question 
whether Board's consideration of the merits of the claim 
under that doctrine would result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Notably, however, under the circumstances of this case, 
including the favorable disposition reached below, 
consideration of the merits of the claim would not result in 
any prejudice to the veteran.

It is also noteworthy that, following the initiation of the 
veteran's IBS claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
became law.  Implementing regulations were then promulgated 
and both the statute and regulation have been interpreted by 
various Federal courts.  That notwithstanding, as the maximum 
schedular benefit available under Diagnostic Code 7319 is 
granted in this decision, the need to determine whether full 
compliance with the VCAA was achieved is obviated.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  

For irritable colon syndrome, where the disability is severe 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, a 30 percent 
schedular evaluation is for assignment.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  The 30 percent rating is the highest 
assignable under that code.  Where the disability is moderate 
with frequent episodes or bowel disturbance and abdominal 
distress, a 10 percent rating is assignable.  Id.  For 
irritable colon syndrome that is mild, with disturbances of 
bowel function and occasional episodes of abdominal distress, 
a noncompenable rating is for assignment.  Id.  

In this instance, service connection for IBS was established 
by RO action in February 2000, with the grant being effective 
from August 4, 1993.  A noncompensable evaluation for IBS was 
assigned under Diagnostic Code 7319 for the period from 
August 4, 1993, to December 21, 1998.  A 10 percent schedular 
rating was assigned as of December 22, 1998.  Consequently, 
the issue presented by this appeal is what schedular 
evaluation, inclusive of a staged rating, if any, is 
assignable for the veteran's IBS from August 4, 1993, in 
excess of that already assigned by the RO.  Fenderson.  

The veteran in this instance has presented credible testimony 
and supporting medical data which identify that, for the 
period from August 4, 1993, to the present, her IBS has been 
severe, with ongoing manifestations of diarrhea or 
alternating diarrhea and constipation, and more or less 
constant abdominal distress.  Her constipation and diarrhea, 
at least in part, led to inservice anal surgery in 1987, and 
those  symptoms continued to be present following that 
surgery and thereafter.  The initial postservice VA medical 
examination in October 1993 was not descriptive of the 
veteran's IBS, but flexible sigmoidoscopy at that time 
revealed rectal erythema and, in January 1994, complaints of 
constipation were set forth.  Although there is one August 
1999 record noting that the appellant had no complaints of 
diarrhea and/or constipation, in the main, the record reveals 
repeated entries in examination and treatment reports as to 
abdominal cramping, constipation, and diarrhea.  The record 
reflects that the veteran's symptoms are cyclical in that 
there is a several-day period of constipation, followed by a 
several day-bout of diarrhea, which is then followed by yet 
several more days of severe painful abdominal cramps.  There 
are also indications of fecal impaction, anemia, and the need 
for vitamin B12 injections.  

In light of the totality of the record, it is determined that 
the veteran's IBS has been severe since August 4, 1993, and 
that a 30 percent rating is for assignment.  The 30 percent 
rating is, as mentioned previously, the highest assignable 
schedular rating under Diagnostic Code 7319.  

While schedular ratings in excess of 30 percent are 
assignable under alternate codes found in 38 C.F.R. § 4.114, 
the veteran's diagnosis of IBS is a nearly identical match 
with the criteria for irritable colon syndrome set forth in 
Diagnostic Code 7319 and this disorder is most appropriately 
rated under such provision.  

The Board also points out that service connection has been 
established previously for residuals of anal fissuring and 
sphincter problems, for which a separate rating is in effect.  

Finally, it bears mentioning that coexisting abdominal 
conditions which, because they produce a common disability 
picture characterized in the main by varying degrees of 
abdominal distress or pain, anemia, and nutritional 
disturbances, do not lend themselves to distinct and separate 
evaluations without violating the fundamental principle 
relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2003); 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 


ORDER

A 30 percent schedular evaluation, but none greater, is 
assigned for the veteran's IBS for the period, beginning 
August 4, 1993.


REMAND

It is clear that the veteran is alleging that she suffers 
from a marked interference with her employment due to her 
service-connected IBS, to include a significant amount of 
lost time from work.  The question of entitlement to an 
extraschedular evaluation, however, has yet to be addressed 
to any meaningful extent by the RO, given that only the 
pertinent legal authority was cited, without elaboration, in 
the statement of the case furnished to the veteran in January 
2003.  Also, it is noted that initial consideration of 
extraschedular entitlement is strictly within the purview of 
the RO.  See 38 C.F.R. § 3.321(b) (2003).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

1.  Consistent with the VCAA provisions 
codified at 38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2003), 
the RO must notify the veteran of what 
information and evidence are needed to 
substantiate her claim for an 
extraschedular rating for her IBS.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion she herself must submit.  
The RO should advise the veteran to 
submit all pertinent evidence not already 
on file that she holds in her possession 
which would tend to indicate an 
entitlement to an extraschedular rating 
for IBS.  The RO should notify the 
appellant that, if requested, VA will 
assist her in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that she provides sufficient, 
identifying information and 
authorization.  Finally, the RO must 
address whether the veteran has been 
prejudiced by the VA's issuance of VCAA 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

2.  The RO must then adjudicate the 
merits of the claim of entitlement to an 
extraschedular rating for IBS for the 
period, beginning August 4, 1993, based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, the 
opinions of Federal courts interpreting 
such body of law, and Fenderson.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



